Citation Nr: 1700546	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  03-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1975 to October 1995.

The Veteran submitted the instant claim in November 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In June 2004, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  An October 2015 letter from the Board notified the Veteran that the VLJ who conducted his 2004 Board hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  38 U.S.C. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran was advised that he had 30 days to respond to the letter, and that, if he did not respond, the Board would assume that he wished to proceed without an additional hearing.  To date, the Veteran has not responded.  The Board will therefore assume that he does not want another hearing and render a decision on the available record.

In June 2005, August, 2008, May 2013 and October 2014, the Board remanded the current claims for additional development which has been completed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board then denied the claim in November 2015; the Veteran appealed the issue of tinnitus and VA agreed to remand the case back to the Board in a Joint Motion for Remand certified by the Court in September 2016.


FINDINGS OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Since the Board is granting the Veteran's appeal for service connection for tinnitus there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claim, given that any error would be harmless.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Merits

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of gunfire.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service was security policeman.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.
 
A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service.  
 
The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 
 
In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and those statements have been found credible by the Board.
 
Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


